DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03/16/2021 has been entered.  Claims 1, 4, 7, 14, 16, and 18 have been amended.  Claims 2 has been cancelled.  Claims 1 and 3-18 are still pending in this application, with claims 1, 16, and 18 being independent.
In consideration of the amendments/arguments with respect to claims 7 and 14, rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann et al. (US 2012/0229028 Hereinafter Ackermann).
1, Ackermann discloses a head (1.1 and 1.2, specifically these are headlights) comprising at least one radiation source (light sources in side of 1.1 and 1.2, shown in Fig. 1, Paragraph 0037) configured to emit light;
A base (1, Fig. 1) comprising at least one acquisition unit (1.3, Paragraphs 0032-0033) configured to acquire data pertaining to one or more of optical distance measurement, velocity measurement, position measurement, trajectory measurement, or combinations thereof of at least one object (Paragraph 0033); 
Wherein the at least one acquisition unit is a light detection and ranging (LiDAR) system (Paragraph 0032);wherein the light is controllable based on the data ascertained by the at least one acquisition unit (Paragraph 0043, Specifically the lights are controlled by “electric motors and hydraulically operated means, by means of which the light sources themselves or for example reflectors, shades and/or rollers can be moved, so that the light distributions L1, L2 are pivoted”.

Regarding claim 3, Ackermann discloses a data analysis unit (automatic light assistant, Paragraphs 0037-0038) configured for object detection and/or object classification.

Regarding claim 4, Ackermann discloses a control unit (1.3 and automatic light assistant, Paragraphs 0037-0038) configured to output commands to control the light (specifically the 1.3 detects the elements and the automatic light assistant moves the lights to where they are needed to be via the electric motors, Paragraphs 0037-0038) based on object classification (specifically in the current prior art the light changes when an object is classified and decided to not illuminate the object).

Regarding claim 5, Ackermann discloses a prediction unit (1.3, Paragraph 0033) configured to predict a position and/or a trajectory of the at least one object (specifically, Paragraph 0033 says that the that the speed, acceleration and yaw rate of the car and the object are detected and Paragraphs 0037 and 0038 point out that the automatic light assistant provides the desired light distribution for the object).

Regarding claim 6, Ackermann discloses a processing unit (automatic light assistant, Paragraphs 0037-0038) configured to ascertain one or more of the position, trajectory, the distance, a velocity, or combinations thereof of the at least one object based on the data ascertained by the at least one acquisition unit (specifically, Paragraph 0033 says that the that the speed, acceleration and yaw rate of the car and the object are detected and Paragraphs 0037 and 0038 point out that the automatic light assistant provides the desired light distribution for the object).

Regarding claim 7, Ackermann discloses optical-effect light is configured to communicate via signal transmission with one or more of a control unit and a data analysis unit, a prediction unit, a processing unit, or combination thereof (Paragraphs, 0033, 0037, 0038 and 0042-0043, Specifically, the sensor needs to communicate with the automatic light assistant and the automatic light assistant needs to provide communication to the electric motors this communication would be signal transmission given that the signal from one element to the others is what is being transmitted).

8, Ackermann discloses the control unit is configured to control the optical-effect light in such a way that the light follows the at least one object (Paragraph 0046 specifically, “the limited light field A is produced depends in particular on a relative position of the further object O2 relative to the vehicle”).

Regarding claim 9, Ackermann discloses the control unit is configured to control the optical-effect light with control commands in such a way that the light can be formed into light effects (Paragraphs 0044-0046 and 0053-0055, specifically, the light is blocked for the vehicle and the high beam is put to low beam for the pedestrian thereby providing different effects for the light).

Regarding claim 10, Ackermann discloses the light effects are a function of one or more parameters (Paragraphs 0044-0046 and 0053-0055, specifically, the light is blocked for the vehicle and the high beam is put to low beam for the pedestrian thereby providing different effects for the light).

Regarding claim 14, Ackermann discloses acquiring one or more data corresponding to a distance, a velocity, a position, a trajectory, or combinations thereof of the at least one object with the at least one acquisition unit (1.3, Paragraphs 0032-0033),
determining the distance, the velocity, the position, the trajectory, or combinations thereof of the at least one object (O1 or O2, Fig. 4, Paragraph 0046) based on the data acquired by the at least one acquisition unit,
.

Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnik et al. (US 2018/0224099 Hereinafter Farnik).
Regarding claim 16, Farnik discloses one or more optical-effect lights (122, Fig. 9) comprising one or more radiation sources configured to emit light (Paragraph 0021); 
at least one acquisition unit (200, Fig. 4, Paragraph 0021) configured to acquire data pertaining to a position measurement of at least one object (Paragraph 0022-0024); wherein the light is controllable based on the data acquired by the at least one acquisition unit (Paragraphs 0022-0024), wherein the data of the one or more optical-effect lights is used for controlling at least one additional device (134, Paragraphs 0035) different form the one or more optical-effect lights.

Regarding claim 17, Farnik discloses the at least one additional device is a camera (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnik et al. (US 2018/0224099 Hereinafter Farnik) in view of Reale et al. (US 2011/0001935 Hereinafter Reale).
Regarding claim 1, Farnik teaches a head (301, Fig. 7) comprising at least one radiation source (light source inside 301, Figs. 7 and 9, Paragraph 0047) configured to emit light (Fig. 9, Paragraph 0047);
A base (all elements of 300 other than 301) comprising At least one acquisition unit (200, Fig. 7, Paragraph 0037) configured to acquire data pertaining to the position measurement of at least one object (specifically the camera tracks the light spot of 122 which is provided to the follow spot controller to provide control to the other lights, Paragraph 0024 and 0046); wherein the light is controllable based on the data ascertained by the at least one acquisition unit (Paragraphs 0046).
Farnik fails to teach wherein the at least one acquisition unit is a light detection and ranging (LiDAR) system.
Reale teaches wherein the at least one acquisition unit is a light detection and ranging (LiDAR) system (Paragraph 0005 and Paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light detection and ranging system of Reale to the acquisition unit of Farnik, in order to provide the most advanced lighting effects and to “acquire information about a performance area and project images into the performance area” (Paragraph 0010).


4, Farnik teaches a control unit (300, Fig. 2) configured to output commands to control the light based on the object classification on the object classification (Paragraph 0046).

Regarding claim 8, Farnik teaches the control unit is configured to control the optical-effect light in such a way that the light follows the at least one object (Paragraphs 0046).

Regarding claim 9, Farnik teaches the control unit is configured to control the optical-effect light with control commands in such a way that the light can be formed into light effects (Fig. 9).

Regarding claim 10, Farnik teaches the light effects are a function of one or more parameters (specifically they would be a function of the parameters of the different 122 light sources).

Regarding claim 11, Farnik teaches at least a portion of the plurality of optical-effect lights exchange data (Paragraphs 0022-0024, Fig. 9).

Regarding claim, 12, Farnik teaches one of the optical-effect lights is an assignment light (301, Fig. 2) configured to analyze the data (in the case that lighting device 300 is used, Fig. 9) and/or configured to control at least one or more further optical-effect lights (120, Fig. 2) of the plurality of optical-effect lights.

13, Farnik teaches the data of one or more optical-effects lights (122, Fig. 2, Paragraphs 0022-0024) is used for the control of at least one additional device (120, Paragraphs 0022-0024).

Regarding claim 14, Farnik teaches acquiring the data corresponding to a position of the at least one object with the at least one acquisition unit (Paragraphs 0022-0024),
Determining the position of the at least one object based on the data acquired by the at least one acquisition unit (Paragraph 0022-0024),
Generating control commands for controlling the light, using the control unit (200, Paragraphs 0022-0024) based on the data determined.

Regarding claim 15, Farnik teaches the optical-effect light is configured to be first controlled by an external control device (126, Paragraph 0021-0022) but then the optical-effect light receives a control command for autonomous control, wherein the optical-effect light is then controlled by an internal control device (Paragraphs 0021-0024, Specifically the user controls the light 122 using 126 the light sends commands to 200 which then controls lights 120 and the motors inside of 120 internally control the lights).

Regarding claim 18, Farnik teaches a head (301, Fig. 7) comprising at least one radiation source (light source of 301, Fig. 9, Paragraph 0045) configured to emit light (Paragraph 0021), 
a base (all elements of 300 other than 301) comprising at least one acquisition unit configured (200, Fig. 4, Paragraph 0021 and 0037) to acquire data pertaining to a position 
wherein the method comprises: 
controlling the optical-effect light by an external control device (126, Paragraphs 0021-0022); 
receiving a control command for autonomous control (specifically, the control command is the direction provided by 126 to 200, Paragraphs 0021-0024); and 
controlling the optical-effect light by an internal control device (specifically to motors inside of the lighting devices control the device from inside of the lighting devices).
Farnik fails to teach wherein the at least one acquisition unit is a light detection and ranging (LiDAR) system.
Reale teaches wherein the at least one acquisition unit is a light detection and ranging (LiDAR) system (Paragraph 0005 and Paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light detection and ranging system of Reale to the acquisition unit of Farnik, in order to provide the most advanced lighting effects and to “acquire information about a performance area and project images into the performance area” (Paragraph 0010).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 8-15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

03/16/2021 have been fully considered but they are not persuasive. 
The applicant has argued that Farnik fails to teach the base including the acquisition unit. While this argument has been fully considered it is not persuasive. The Examiner points out that Paragraph 0037 says “The control system 500 is suitable for use in follow spot controllers 200, 300, or 400” specifically 300 is an illumination device with a head that had the follow spot controller.
The applicant has argued that Farnik fails to teach at least one additional device different from the one or more optical-effect lights. While this argument has been fully considered it is not persuasive. The Examiner points out that the prior art teaches a camera which can be controlled Paragraph 0035.
The applicant has argued that Ackermann fails to teach a head and a base with the respective required elements. While this argument has been fully considered it is not persuasive. The Examiner points out that head a base are very generic language in this case the headlight is considered to be the head and the base is considered to be the vehicle which the Lidar sensor is on.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/E.T.E/            Examiner, Art Unit 2875        


/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875